DETAILED ACTION
This is responsive to the application filed on 08 May 2020.
Claims 1-20 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: it is believed the limitation “wherein the parallel parsing and merging are perform” is a typographical error for ‘wherein the parallel parsing and merging are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11-13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrader et al. (US PGPub 2004/0123277).
Claim 1:

receiving a configuration file (a parse definition file 215), wherein the configuration file includes one or more custom entity definitions, and wherein each custom entity definition includes an entity recognition definition (elements, attributes, and values) (“a value parser 205 initiates communication 210 with a parse definition file 215 to read the parse configuration…An exemplary parse definition file is in an XML schema, however, the parsing rules do not need to be expressed as XML schema but could be described in any manner known in the art. XML schema is a file format that describes the allowable elements, attributes, and values”, [0037], see also the parse definition file represented by Fig. 9); 
generating an entity graph (a parse tree 235) based on the custom entity definitions, wherein the entity graph defines relationships between the custom entity definitions (“The value parser 205 uses this information to communicate with a value parser handler 225 and a data builder 265, with the objective being to create a parse tree 235”, [0037]); 
identifying a document of interest (binary data 245); parsing the document of interest utilizing the entity graph (“create a parse tree 235 for parsing binary data 245”, [0037]), wherein parsing the document of interest includes: 
identifying a plurality of tokens in the document of interest, determining, for each of the tokens, a document entity, wherein the document entity matches one of the custom entity definitions (“parsing the binary data to define a value in accordance with the parse definition”, [0004], see also “For each element read out of the data stream, the parse tree 235 calls 260 an insert-value method at the data builder 265”, [0044]), and 
generating, based on the document entities, the custom entity definitions, the relationships between the custom entity definitions, and the document of interest, a document tree (data tree), wherein the document tree includes the document entities and relationships between the document entities (“calling a data builder to manage the value parsed, inserting the value into a data tree”, [0004], see also “For each element read out of the data stream, the parse tree 235 calls 260 an insert-value method at the data builder 265, which in turn builds 270 a data tree 275 by managing and inserting the parsed value into the data tree 275”, [0044]); and 
providing the document tree to a user  (“returning an object to the parse requestor”, [0004]).
Claim 2:
Schrader discloses the method of claim 1, further comprising; identifying a parser for the document tree ([0004]); receiving a parse request from the user; parsing the document tree to identify one or more entities responsive to the parse request; and providing output indicative of the responsive entities to the user ([0057]).
Claim 3:
Schrader discloses the method of claim 2, wherein only the entities responsive to the parse request are included in the document tree ([0046]).
Claim 5:
retrieve the last known data tree from its cache memory the last known data tree”, [0046]); generating one or more training instances (information that has changed) based on the document tree and the annotation information; and updating one or more of the entity recognition definitions based on the training instances (“perform a comparative analysis between the last known data tree and the new (updated) data tree, passing 295 only the differences to a differenced tree 300 that will contain only that information that has changed since the last known data tree was saved”, [0046]).
Claims 11-13 and 15:
Schrader discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors ([0008] and [0066]), cause the one or more processors to perform the steps of process claims 1-3 and 5 as shown above.
Claim 20:
Schrader discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors ([0008] and [0066]), cause the one or more processors to perform the steps of process claim 1 as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al. (US PGPub 2004/0123277) in view of Quirk et al. (US PGPub 2018/0189269).
Claim 6:
Schrader discloses the method of claim 1, but does not explicitly disclose wherein at least one of the entity recognition definitions is a machine learning model.
In a similar document parsing system, Quirk discloses wherein at least one of entity recognition definitions is a machine learning model (“Document contents are parsed using a graph long short term memory (graph LSTM) neural network that extracts cross-sentence n-ary relationships using several graph LSTM units arranged according to the syntactic relations of terms in the segment of text. These syntactic relationships between words are tracked in the graph LSTM neural network to allow artificial intelligence and machine learning techniques to identify entities and their context within the document and from the grammatical structure in which they exist”, [0004]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield enable the semantics inherent to natural language to be extracted from a document to enhance its ability to be searched” (Quirk, [0003]).
16. The non-transitory computer-readable medium of claim 11, wherein at least one of the entity recognition definitions is a machine learning model.
Claim 16:
Schrader in view of Quirk discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors (Schrader, [0008] and [0066]), cause the one or more processors to perform the steps of process claim 6 as shown above.

Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schrader et al. (US PGPub 2004/0123277) in view of Mukherjee et al. (US PGPub 2018/0018676).
Claim 7:
Schrader discloses the method of claim 1, but does not explicitly disclose wherein parsing the document of interest includes parallel parsing of multiple copies of the document of interest and merging the parsed copies.
In a similar system for parsing a document, Mukherjee discloses wherein parsing the document of interest includes parallel parsing of multiple copies of the document of interest and merging the parsed copies (“The system includes multiple parsing modules each configured to generate respective parsed form data by analyzing compliance form data related to the compliance form with respective parsing processes. The system includes a combiner module configured to combine the various parsed formed data into combined parsed form data”, Abstract, see also Fig. 1, parsers 120, 122 and 124).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of parsing Schrader’s document of interest via parallel parsing of multiple copies of the document of interest and merging the parsed copies in order to improve parsing by using different parsers which may each be better configured to parse a particular portion of the document (see Mukherjee, [0008]).
Claim 8:
Schrader in view of Mukherjee discloses the method of claim 7, wherein the parallel parsing and merging are performed in accordance with a map and reduce paradigm (Mukherjee, “some portions of the parsed form data 130, 132, and 134 may be contradictory or erroneous. In this case, the combiner module 140 can selectively choose those data items from each of the first, second, and third parsed form data 130, 132, and 134 to be included in the combined parsed form data 142. In this way, the combiner module 140 can selectively discard contradictory, erroneous, or superfluous data items from the first parsed form data 130, the second parsed form data 132, and the third parsed form data 134”, [0080]).
Claim 9:
Schrader in view of Mukherjee discloses the method of claim 7, wherein conflicts between the parsed copies are resolved by truncating one or more entities in conflict in at least one of the parsed copies (Mukherjee, “selectively discard contradictory, erroneous, or superfluous data items from the first parsed form data 130, the second parsed form data 132, and the third parsed form data 134”, [0080]).
Claim 10:
Schrader in view of Mukherjee discloses the method of claim 7, wherein conflicts between the parsed copies are resolved by extending a parent entity (data 142) to include all of one or more child entities (portions of the first parsed form data 130, the second parsed form data 132, and the third parsed form data 134) of the parent entity (Mukherjee, “selectively combining portions of the first parsed form data 130, the second parsed form data 132, and the third parsed form data 134. For example, some portions of the parsed form data 130, 132, and 134 may be contradictory or erroneous. In this case, the combiner module 140 can selectively choose those data items from each of the first, second, and third parsed form data 130, 132, and 134 to be included in the combined parsed form data 142”, [0080]).
Claims 17-19:
Schrader discloses at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors ([0008] and [0066]), cause the one or more processors to perform the steps of process claims 7-9 as shown above.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose receiving a second parse request from the user; parsing the document tree to identify one or more additional entities responsive to the second parse request; and providing output indicative of the additional entities, wherein only the one or more entities and the one or more additional entities are included in the document tree as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al. (US PGPub 2018/0089382) discloses a mechanism which receives a plurality of patient electronic medical records (EMRs) for a patient from a plurality of different sources. For a portion of a patient EMR record of the plurality of patient EMRs, the mechanism detects entities and analyzes a document structure of the portion of the patient EMR to identify a hierarchical structure of the portion of the patient EMR. The mechanism generates a container representation of the portion of the patient EMR based on the hierarchical structure. The mechanism placing each of the one or more sentences within the container representation based on relative position within the hierarchical structure. The mechanism generates a knowledge graph using the detected entities and the container representation.
Jackson (US PGPub 2014/0249804) discloses a natural language understanding system may be given the capability to construct a semantically detailed parse tree for each acceptable interpretation of an input natural language expression (or fewer such 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657